DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
For the purpose of examination herein, the applicant's claim for priority is recognized based on the provisional application filed with the U.S. Patent and Trademark Office on May 3rd, 2020.     
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 8 is directed to a method, which does not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 8 recites a method for conducting general business interactions of managing interactions between people through selecting an item to make and making the item and sales activities through item selection to make the item by observing the contents of a container and placing order for replacement of said contents when the observed amount is below a threshold value.  Specifically, the claim limitations recite:

A method comprising: opening a customer app on an electronic device; selecting an experience option for the venue by a customer; selecting one or more items from a menu at the venue; automatically creating a ticket at the venue in order for the venue to make the one or more items; 21making the one or more items for the customer; and delivering the one or more items to the customer.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for managing interactions between people through selecting an item to make and making the item and sales activities through item selection to make the item. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 8 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as electronic device) as a tool in claim 8 to perform the functions of opening, selecting, automatically creating, making and delivering as claim 8 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a electronic device merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the electronic device performs the steps or functions of managing interactions between people through selecting an item to make and making the item and sales activities through item selection to make the item.  The use of a computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components such as a electronic device) performing functions of opening, selecting, automatically creating, making and delivering that correspond to acts required to carry out the abstract idea (MPEP 2106.05(f) and (h)).  The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of electronic device to perform the steps of opening, selecting, automatically creating, making and delivering amounts to no more than using a computer to automate and/or implement the abstract idea of managing interactions between people through selecting an item to make and making the item and sales activities through item selection to make the item.  As discussed above, taking the claim elements separately, electronic device performs the steps or functions of managing interactions between people through selecting an item to make and making the item and sales activities through item selection to make the item. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of managing interactions between people through selecting an item to make and making the item and sales activities through item selection to make the item. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Dependent claim 9 further describes the abstract idea of managing interactions between people through selecting an item to make and making the item and sales activities through item selection to make the item.  Particularly, claim 9 recites: The method of claim 8, wherein the venue is a stadium.  By performing the functions of the method in a stadium in a generic manner, the claim limitations amount to merely indicating a field of use or technological environment in which to apply the abstract idea of managing interactions between people through selecting an item to make and making the item and sales activities through item selection to make the item and does not amount to significantly more than the abstract idea itself, and does not integrate the abstract idea into a practical application (MPEP 2106.05(h)).  Therefore, this dependent claim is also not patent eligible.  Further, the dependency of this claim on ineligible independent claim 8 also renders dependent claims 9 as not patent eligible.
Dependent claims 10-20 further describe the abstract idea of managing interactions between people through selecting an item to make and making the item and sales activities through item selection to make the item. These dependent claims do not include additional elements to perform their respective functions of locating, delivering, editing, sending, adding, communicating, responding, confirming, selecting, ordering, determining, beginning preparation, storing or allowing beyond the generic computer components of an employee app, customer app or computer system and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claim 8 also renders dependent claims 10-20 as not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viswanath et al. (US Patent Publication 10,592,882 A1).
Regarding Claim 1, Viswanath teaches:
A restaurant management system comprising: 
a restaurant; 
a restaurant customer module loaded on a customer's electronic device; 
a restaurant employee module loaded on an employee electronic device (See Viswanath Col. 6 lines 25-56 - describes a PA service system that can be downloaded from a third party to allow communications between user devices and merchant devices, wherein said merchant is at least a restaurant); and 
wherein the restaurant management system is configured for the customer to order one or more items on the customer electronic device from the restaurant and the employee may receive the one or more items on the restaurant employee module in order to prepare the one or more items of the customer (See Viswanath Col. 6 lines 25-56 - describes a PA service system that can be downloaded from a third party to allow communications between user devices and merchant devices, wherein said merchant is at least a restaurant and Col. 8 line 51 - Col. 9 line 25 - describes the system serving as a point of sale interface to allow ordering of menu items).
Regarding Claim 2, Viswanath teaches:
The restaurant management system of claim 1, wherein the customer electronic device is a smart phone (See Viswanath Col. 6 lines 25-56 - describes consumer devices as at least being smartphones).
Regarding Claim 3, Viswanath teaches:
The restaurant management system of claim 2, wherein the employee electronic device is a tablet. (See Viswanath Col. 6 lines 25-56 - describes merchant devices as at least being tablet computers).
Regarding Claim 4, Viswanath teaches:
The restaurant management system of claim 1, wherein the restaurant management system does not connect to an existing restaurant point of sale system (See Viswanath Col. 6 lines 25-56 - describes the PA system as a third party [not affiliated with the consumer or the merchant] and Col. 8 line 51 - Col. 9 line 25 - describes the system serving as a point of sale interface to allow ordering of menu items).


Regarding Claim 5, Viswanath teaches:
The restaurant management system of claim 1, wherein the restaurant management system is configured to allow the customer to send special instructions to the restaurant employees during the preparation of the one or more items (See Viswanath Col. 27 lines 1-18 - describes the system sharing a customer profile with a merchant to communicate menu item modifications in case of allergies [or other preferences] and Col. 39 lines 32-64 - describes the system monitoring ingredient usage during menu item preparation).
Regarding Claim 6, Viswanath teaches:
The restaurant management system of claim 5, wherein the restaurant management system is configured to allow the employee to respond to the customer's special instructions as items are prepared (See Viswanath Col. 39 lines 32-64 - describes the system monitoring ingredient usage during menu item preparation and Col. 40 line 1-7 - describes the system verifying ingredient inclusion during preparation of said menu item).
Regarding Claim 7, Viswanath teaches:
The restaurant management system of claim 1, wherein the restaurant management system is configured to allow the employee to change the menu at the restaurant in real time on each customer's customer module (See Viswanath Col. 33 lines 36-45 - describes a consumer device coming within range of a merchant device and Col. 34 line 8-31 - describes the system tailoring a menu based on a specific consumer that is carrying a specific consumer device).
Regarding Claim 8, Viswanath teaches:
A method comprising: 
opening a customer app on an electronic device  (See Viswanath Col. 7 lines 4-20 - describes a consumer device running an application for a restaurant merchant); 
selecting an experience option for the venue by a customer; 
selecting one or more items from a menu at the venue (See Viswanath Col. 24 lines 41-50 - describes a consumer setting profile preferences based on dinning-in at a restaurant or other seating preferences and Col. 34 line 8-31 - describes the system tailoring a menu based on a specific consumer that is carrying a specific consumer device, wherein said tailoring by the system is the selection of menu items); 
automatically creating a ticket at the venue in order for the venue to make the one or more items (See Viswanath Col. 39 lines 1-23 - describes the system automatically preparing a selected menu item and generating a bill [ticket] for a customer when said customer enters a merchant’s shop [restaurant]); 
21making the one or more items for the customer (See Viswanath Col. 41 lines 10-35 - describes the system determining when menu item preparation is complete); and 
delivering the one or more items to the customer (See Viswanath Col. 39 lines 1-23 - describes the system automatically preparing a selected menu item, generating a bill [ticket] for a customer when said customer enters a merchant’s shop [restaurant] and making table reservations, wherein said table is a known location for restaurant customers to receive their food orders).
Regarding Claim 11, Viswanath teaches:
The method of claim 8, further comprising editing the menu of the venue as items on the menu change and sending the menu changes to the customer as the items are edited (See Viswanath Col. 16 lines 21-66 - describes the system dynamically changing menu items displayed to a particular customer to improve the quality of a consumer’s experience at a particular merchant [restaurant]).
Regarding Claim 14, Viswanath teaches:
The method of claim 8, wherein the venue is configured to use the customer app and an employee app in the absence of a venue point of sale computer system (See Viswanath Col. 7 lines 58-66 - describes the PA service of the system acting as a point of sale interface on consumer devices and merchant devices and Col. 8 lines 23-28 - describes the PA service of the system supplementing infrastructure that small business merchants may not have in place).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 9-10, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanath et al. (US Patent Publication 10,592,882 A1) and in view of Holman et al. (US Patent Application Publication 2014/0279433 A1).
Regarding Claim 9, Viswanath teaches:
The method of claim 8, 
While Viswanath teaches a system for placing orders with restaurants, venues and various other merchants, Viswanath does not explicitly teach that said venue is a stadium.  This is taught by Holman (See ¶ [0136-0137] - describes a user conducting a transaction through their mobile device and [0318 and 0321] - describes a transaction occurring at a restaurant or a stadium).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple types of food service venues in a system that processes orders for food service vendors, thereby increasing the accuracy and efficiency of said system.


Regarding Claim 10, modified Viswanath teaches:
The method of claim 9, further comprising locating the customer in the venue and delivering the items to the customer (See Viswanath Col. 12 lines 18-39 - describes the system using location data to locate a consumer and a merchant for at least the purpose of order delivery and Col. 39 lines 1-23 - describes the system automatically preparing a selected menu item, generating a bill [ticket] for a customer when said customer enters a merchant’s shop [restaurant] and making table reservations, wherein said table is a known location for restaurant customers to receive their food orders).
Regarding Claim 12, modified Viswanath teaches:
The method of claim 10, further comprising adding a note by the customer to communicate changes to menu items (See Viswanath Col. 14 lines 40-57 - describes the system customizing a menu for a consumer based on real-time conditions, habits or preferences of said consumer).
Regarding Claim 13, modified Viswanath teaches:
The method of claim 12, further comprising the venue responding to the customer note on an employee app in order to confirm the change (See Viswanath Col. 41 lines 36-47 - describes the merchant confirming the changes to a menu item that has been ordered for preparation).
Regarding Claim 15, modified Viswanath teaches:
The method of claim 8, wherein the selecting of the experience option further comprises ordering the one or more items for (See Viswanath regarding claim 8). 
While Viswanath teaches a system for consumers to place orders with restaurants based on various consumer preferences, Viswanath does not explicitly teach that said preference is to pick-up their order.  This is taught by Holman (See ¶ [0136] - describes a user conducting a transaction through their mobile device when said user pours a cup of coffee or takes a bottle of wine from a shelf, which, for the purpose of examination, are considered as functionally equivalent to picking up an order).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple ways for a customer to receive their order in a system that processes customer orders, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 16, modified Viswanath teaches:
The method of claim 15, further comprising automatically determining the distance of the customer from the venue and beginning preparation of the items based on the travel time to the venue (See Viswanath Col. 19 lines 19-33 - describes the PA service recommending merchants to a user based on proximity of said merchant to said user and Col. 39 lines 1-23 - describes the system automatically preparing a selected menu item, generating a bill [ticket] for a customer when said customer enters a merchant’s shop [restaurant]).
Regarding Claim 17, modified Viswanath teaches:
The method of claim 16, further comprising storing an App coin as a customer loyalty program (As is understood from the specification of the instant application, an App coin is a form of virtual currency that can be accumulated by a user as part of a loyalty/ reward program to be redeemed in exchange for goods or services or shared with other users.  Therefore, see Viswanath Col. 9 line 62 - Col. 10 line 2 - describes the system using promotions as a type of reward or incentive and Col. 10 lines 41-54 - describes the system using an “instrument” as a means of exchange [virtual currency] for goods or services as part of a promotion offered by the system).
Regarding Claim 18, modified Viswanath teaches:
The method of claim 17, further comprising allowing a customer to increase their App coin through purchases at the venue (See Viswanath Col. 9 lines 25-42 - describes the system issuing “instruments” upon acceptance of an offer).
Regarding Claim 19, modified Viswanath teaches:
The method of claim 18, further comprising allowing a customer to send the App coin with one or more other customers (See Viswanath Col. 9 lines 25-42 - describes the system issuing “instruments” upon acceptance of an offer and Col. 33 lines 18-24 - describes the system creating promotional offers [generating “instruments”] that are shared among a group of users).
Regarding Claim 20, modified Viswanath teaches:
The method of claim 18, further comprising allowing a customer to pay for their one or more items using the App coin (See Viswanath Col. 10 lines 55-58 - describes the system allowing “instruments” to be used in exchange for goods or services [accepted as payment]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687